 In the Matterof J. A. ZURN.MANUFACTURING CO., WEST 16TH STREETDIVISION,ERIE,PENNSYLVANIAandINTERNATIONAL AssoolATION OFMACHINISTS,DISTRICTLODGE 116-In the Matterof J. A.ZURN MANUFACTURING CO., WEST 16TH STREETDIVISION,ERIE, PENNSYLVANIAandBUILDING SERVICE EMPLOYEESUNION, LOCAL 233Cases Nos. R-4837 and R-4838 respectively.Decided March 16,1943.Jurisdiction:ordnance'manufacturing industry.Investigation and Certification of Representatives:existence of question: con-flicting claims of rival representatives ; contract subject to termination upon30 days' notice and executed at a time when virtually no employees were.employed, found no bar ; immediate election, directed notwithstanding con-templated expansion of operations; elections necessary..Units Appropriate for Collective Bargaining:(1) production and maintenanceemployees at one of company's plants ; (2) plant-protection employees atone of company's plants ; two-plant unit proposed by one of the labor or-ganizations involved, rejected.312-.1. J. Silin,of Erie, Pa., for the Company.Mr. John V. Pessamato,of Pittsburgh, Pa., andMr. James Addessi,.of Erie, Pa., for the Machinists.Mr. Norman D. Dunlavey,of Erie, Pa., for the Building Serviceemployees.Mr. John W. Grajciar,of Sharon, Pa., for the Steelworkers.Miss Muriel J. Levor,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSSTATEMENT OF THE CASEUpon petitions duly filed by International Association of Ma--chinists,DistrictLodge 116, herein called the Machinists, andBuilding Service Employees Union, Local 233, herein called theBuilding Service Employees, alleging that a question affecting com-merce had arisen concerning the representation of employees of.J.A. Zurn Manufacturing Co., West 16th Street Division, Erie,48 N. L. R. B., No. 20.100 J.A. ZURN MANUFACTURING CO.101Pennsylvania, herein called the Company, the National Labor Rela-tions Board provided for an appropriate consolidated hearing upondue notice before Henry Shore, Trial Examiner. Said hearing washeld at Erie, Pennsylvania, on February 4, 1943.The -Company,theMachinists, the Building Service Employees, and United Steel-workers of .Arriesica; ;herein called the,,Steelorkers, appeared, , par-ticipated, and were afforded full opportunity to be heard, to examineaiid cross-examine witnesses, and to introduce evidence bearing onthe issues.The Trial Examiner's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.The Machinistsand the Steelworkers filed briefs which the Board has considered.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYJ. A. Zurn Manufacturing Co., a Pennsylvania, corporation, ownsand operates a plant located at Erie, Pennsylvania, called the Pitts-burgh Avenue Plant herein, where it has engaged in the manufactureand sale of'drainage fittings, valves and similar products, and fittingsfor ships.'The Company also operates another plant at Erie, Penn-sylvania, called the 16th Street Plant herein, which it acquired earlyin 1942.The Company owns the building ,in which the 16th StreetPlant is situated; but much of the machinery therein is owned by theUnited States Government. It is with the 16th Street Plant thatthis proceeding is-concerned.Most of the operations at the 16th StreetPlant consist of ordnance work for the United States Army. Theestimated value of the ordnance products which will be manufacturedby the Company at the 16th, Street Plant during the first half of 1943is- in excess= of `$500,000' ' and all these ordnance products will be soldto the United States Army.II. THE ORGANIZATIONS INVOLVEDInternationalAssociation of Machinists, District Lodge 116, isa labor organization affiliated with the American Federation of Labor,admitting to membership employees of the Company.Building Service Employees Union, Local 233, is a labor organiza-tion affiliated with the American Federation' of Labor, admitting tomembership employees of the Company.1American Flexible Coupling Company,herein called the Flexible Division,is engagedin the Company's Pittsburgh Avenue Plant in the manufacture and sale of flexible couplings.While the Flexible Division is a separate corporate entity,it is owned by the Company'sstockholders and since the fall of 1942 has been operated as a division of the Company.Unless otherwise indicated,reference hereinafter to the Company or to the PittsburghAvenue Plant includes the Flexible Division. 102DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnited Steelworkers of America is a labor organization afliliatedwith the Congress of Industrial Organizations, admitting to member-ship employees of the Company.III. THE QUESTION CONCERNING REPRESENTATIONThe parties stipulated at the hearing that the Machinists and theBuilding Service Employees requested the Company to bargaincollectively.The Steelworkers contends that a contract in which it is recognizedas sole bargaining agent for "all employees of the Company," withcertain specified exceptions, precludes an investigation of representa-tives.This contract, which provides for opening on 10 days' noticeand terminationwithin 20 days if changes are not agreedon, for acheck-off of union dues, and for a union shop, was executed on Sep-tember 18, 1942.At that time ordnance production, had not yet com-menced at the 16th Street Plant; only about nine employees werethen engaged at that plant on transferred marine work from' thePittsburgh Avenue Plant. It appears that,-by agreement of the par-ties to thecontract, the term "all employees of the Company" was,meant to include the future employees of the 16th Street Plant.Since- the Steelworkers' contract is subject to termination upon 30days' notice, and since virtually no employees were employed at the16th Street Plant when the contract purportedly covering them wasentered, into,2 we find that it is not a bar to an investigation ofrepresentatives.Statements of theRegionalDirector introduced 'in evidence at thehearing indicate that the Machinists and the Building Service Em-ployees eachrepresents a substantialnumber of employeesin the unitshereinafter found appropriate.3We find that a question affectingcommercehas arisenconcerning-the representation of employees of the Company within themeaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITSThe Machinists contends that a unit composed of all production andmaintenance employees of the f6th Street Plant, excluding office,'SeeChase Brass&Copper Co,IncandInternational Union, Mine,Mill & Smelterworkers, for itself and on behalf of its Local 633,1 affiliated with the C. 1.0, 47 N. L. It. B ,No. 32.3The Regional Director reported that the 'Machinists submitted 75 designations datedOctober 1942 to January 1943, of which 54, all hearing apparently genuine original signa-tures, correspond with names on the Company's pay roll of January 1, 1943, containingthe names of 75 persons within the appropriate unit claimed by the Machinists.TheRegional Director also reported that the Building Seriice Employees submitted 7 desig-nations of which 6, all hearing apparently genuine original signatures, coriespond withnames on the Company's pay roll of January 1, 1943,containing the names of 7 personswithin the appropriate unit urged by that organizationThe Steelworkers did not submitany evidence of representation,but relied on its contract. J.A.ZURINMANUFACTURINGCO.103clerical, supervisory, and plant-protection employees, is appropriate;the Building Service Employees contends that a unit composed of theplant protection employees at the 16th Street Plant is appropriate.The Steelworkers urges that. the appropriate unit should consist ofemployees at both plants of the Company, excluding supervisory, andclerical employees and pattern makers.The Company takes no posi-tion on the unit.The Company had for some time operated the Pittsburgh, AvenuePlant as its only plant, where it was engaged' in the manufacture ofship piping and plumbing, and other marine work. In the spring of1942, the Company, then negotiating a contract for the manufacture ofordnance for the United States Army, purchased a building 3 milesaway and remodeled it for the manufacture of ordnance work. Thisis the building which came to be known as the 16th Street Plant. In-stallation work began and because of the expansion of its marine work,the Company transferred a few of its employees doing marine work tothe 16th Street Plant. Installation of machinery for the ordnancework continued through 1942, the machinery being owned by theUnited States Army.The ordnance work consists of metal turning to fine tolerances,similar to the manufacturing processes of the Flexible Division, butunlike any of'the work,of the other divisions of the Company at thePittsburgh Avenue Plant, most of which is foundry and assemblywork.There is a general manager for all the operations of the Com--pany with separate superintendents under him for the PittsburghAvenue Plant and the 16th Street Plant. Although'there is a commonlabor relations policy for the two plants and a common insurance sys-tem, by reason of the requirements of the United States Army, the payroll and accounting is broken down separately for the ordnance workand there is a separate employment office for the 16th Street Plant.'There have been no transfers back and forth between the ordnanceemployees and the employees of the Pittsburgh Avenue Plant.There are approximately nine employees at the 16th Street Plantperforming marine work. These employees and the work were trans-ferred in May 1942 from the Pittsburgh Avenue Plant because of in-sufficient space.The record shows that there are frequent transfersbetween employees of the Pittsburgh Avenue Plant and the employeesat the 16th Street Plant performing marine work.The employeesassigned to marine work at the new plant were members of the Steel-workers when the last contract was executed, and the check-off provi-sions have been applied to them. Their status is substantially the sameas if they were employed on the premises of the Pittsburgh AvenuePlant.Since they have been covered by the Steelworkers' contractand more particularly because they are engaged in work which at'thepresent time is functionally a part of that performed at the Pittsburgh 104DECISIONS OF NATh0NAL, LABOR RELATIONS BOARDAvenue Plant, we shall exclude the marine work employees at the 16thStreet Plant from the unit.4In view of the fact that employees engaged in ordnance work at the16th Street Plant form a homogeneous group and can function ef-fectively as a separate unit for the purposes of collective bargaining,,we conclude that a unit composed of ordnance employees of the' 16thStreet Plant is appropriate.We therefore find that all production andmaintenance employees of the Company engaged in, ordnance work atthe 16th Street Plant; Erie, Pennsylvania, excluding office, clerical,supervisory, and plant-protection employees, and marine work em-ployees, constitute a unit appropriate for the purposes of collective'bargaining within the meaning of Section 9 (b) of the Act.As stated above, the Building Service Employees seeks ii unit ofplant-protection employees at the 16th Street Plant. It is our usualpolicy to establish separate units for such employees where, as here"they perform the customary duties of specialized plant-protection em-ployees and have been sworn in as auxiliaries of the military police.The parties agreed that should these employees be found ,to constitutean appropriate unit, the chief of guards should be excluded.Accord- ,ingly, we find that all plant-protection employees at the Company's16th Street Plant, excluding the chief of guards,- constitute a unitappropriate for the purposes of collective bargaining within the mean-ing of Section 9 (b) of the Act.-V.THE DETERMINATION OF REPRESENTATIVESThe record indicates that when production began the Company-expected to employ about 450 employees on ordnance work at the 16thStreet Plant.At the time of the hearing, however, the ordnance workoccupied 50 percent of the floor space, and only about 111 employees onone shift were employed., The Company anticipates securing-furtherordnance work in the future to utilize the full plant facilities; however,if the ordnance work is not expanded, it expects to use the unused space,for marine work. In view of the possibility that ordnance 'work willincrease considerably at the 16th Street Plant, we shall not, in theevent a collective bargaining representative is certified as a result ofthis proceeding, adhere to our usual rule of refusing to entertain apetition for the investigation and certification of representatives within1 year after we have issued a certification.We shall, instead, entertain4 The record indicates that marine work at the 16th Street Plant may expand consid-erably in the future, in the event a contemplated expansion of ordnance work does notmaterialize and'if the Company obtains additional marine work to utilize the space whichwill thus be available. In view of the possible establishment of a maiine department atthe 16th Street Plant and a substantial increase in the number of employees assigned tomarine work, our exclusion of such employees at this time will not preclude a later determi-nation as to whether they are properly part of the unit covered by the Steelworkers' con-tract, constitute a separate unit, or should be merged with the unit of ordnance employees. IJ.A. ZURN MANUFACTURING Co.105,a new petition for an investigation and certification of representa-tives at any time following issuance of any certification in this pro-ceeding, provided we are satisfied,under all the 'circumstances thenshown(including proof that there has been a substantial increase in-the number of employees engaged in ordnance work and that the peti-tioner represents a substantial number of employees),that a question,concerning representation affecting commerce has arisen.We shall direct that-the question concerning representation whichhas arisen be resolved by elections by secret ballot among the employeesin the appropriate units who were employed during the pay-roll periodimmediately preceding the date of our Direction of Elections,'subjectto the limitations and additions set forth therein.DIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c)' of the National Labor Relations Act,.and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 2, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa--tives for the purposes of collective bargaining with J. A. Zurn Manu-facturing Co., Erie, Pennsylvania, separate elections by secret ballot.shall be conducted as early as possible,but not later than thirty (30)days from the date of this Direction,under the direction and super-vision of the Regional Director for the Sixth Region, acting in this,matter as agent for the National Labor Relations Board, and subjectto Article III, Section 10, of said Rules and Regulations; among theemployees in the units found appropriate in. Section IV, above, whowere employed during the pay-roll period immediately preceding thedate of this Direction,including employees who did not work duringsaid pay-roll period because they were ill or on vacation or tem-porarily laid off,and including employees in the armed forces of theUnited_States who present themselves in person at the polls,but exclud-ing those employees who have since quit or been discharged for cause,to determine(1)whether the,employees in the production and main-tenance unit desire to be represented by International Association ofMachinists,District Lodge 116,affiliated with the American Federa-tion of Labor, or by United Steelworkers of America, affiliated withthe Congress of Industrial Organizations,for 'the purposes of collec-tive bargaining,or by neither;and (2)whether those in the plant-protection unit desire to be represented by Building Service EmployeesUnion, Local 233, affiliated with the American Federation of Labor, orby United Steelworkers of America, affiliated with the Congress ofIndustrial Organizations,for the purposes of collective bargaining, orby neither.